In two related actions to recover damages for personal injuries which were joined for trial, the defendant Brooklyn Union Gas Company appeals from (1) so much of a resettled order of the Supreme Court, Kings County (Feinberg, J.), dated April 11, 1996, as denied its cross motion for a change of venue to Richmond County, and (2) an order of the same court, dated July 26, 1996, which directed it to disclose three investigative reports to all parties.
Ordered that the order dated April 11, 1996, is affirmed insofar as appealed from; and it is further,
Ordered that the order dated July 26, 1996, is affirmed; and it is further,
Ordered that the plaintiff-respondent in Action No. 1, James Galyas, is awarded one bill of costs.
The Supreme Court properly directed the appellant Brooklyn Union Gas Company (hereinafter BUG) to disclose three internal reports concerning a fire at the subject premises. BUG failed to meet its burden of demonstrating that the reports were not prepared in the regular course of business but were prepared solely in anticipation of litigation (see, Vivitorian Corp. v First Cent. Ins. Co., 203 AD2d 452; Crazytown Furniture v Brooklyn Union Gas Co., 145 AD2d 402; CPLR 3101 [d] [2]; [g]; see also, Agovino v Taco Bell 5083, 225 AD2d 569).
The Supreme Court did not improvidently exercise its discretion in denying BUG’S motion for a change of venue from Kings County to Richmond County. Venue was properly designated in Kings County by the plaintiff (CPLR 503 [c]), and BUG failed to make the required detailed evidentiary showing that the convenience of nonparty witnesses would be served by a change of venue (see, CPLR 510 [3]; O’Brien v Vassar Bros. Hosp., 207 AD2d 169; see also, Schneider v Montalbano, 223 AD2d 586). O’Brien, J. P., Joy, Goldstein and Luciano, JJ., concur.